DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 02/14/2022, this is a Notice of Allowance, wherein Claims 1-2, 4, 6-13, 15, and 17-20 are currently allowed in the instant application.
-. It is noted that claims 1, 4, 9, 13, 15, and 17 have been amended.
-. It is noted that claims 3, 5 and 14 have been cancelled.
                          Allowable Subject Matter
   After a further search and thorough examination of the present application, claims 1-2, 4, 6-13, 15, and 17-20 are found to be allowable in view of the Applicant’s arguments and amendments filed on 02/14/20222 (see Applicant’s remarks, pages 10-11).
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is the Examiner's statement of reasons for the indication of allowable subject matter: After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  A hypothetical prior art rejection would require impermissible hindsight reasoning.

Claims 1-2, 4, 6-13, 15, and 17-20 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements / steps in the same combination as a whole specified in independent claims 1 and 9. 
The present application is directed to a non-obvious improvement over the following prior art references:
US 2017/0239813 to Vicenti - which is directed to implementations of the robotic system can include one or more of the following features. The robotic system can estimate the pose of the robot by tracking odometry and can estimate its confidence in the pose estimation using other on-board sensors. The robotic system can then generate a map of an environment by using the pose estimations. The odometry of the drive system of the robot can be used to estimate the pose. Since odometry data can be subject to drift and error, other sensors on the robot can be used to correct for drift and error or estimate drift and error. The accelerometers and gyroscopes on the robot can sense linear and angular accelerations to estimate the error accumulating as the robot navigates. The robotic system can compute a confidence for each instance that the robotic system estimates a pose. Therefore, over time, the robotic system can determine an appropriate time to restore the confidence by re-localizing the robot to the environment.
US 2017/0361468 to Cheuvront et al - which is directed to the controller 408 extracts distinctive features or landmarks using the acoustic signals detected by the microphone unit 402. The controller 408, for example, uses techniques such as sound-based SLAM in which the controller 408 extracts acoustic reflection features from the signals detected by the microphone unit 402. For example, an acoustic reflection feature can correspond to a particular geometry of an object within the home 10 that causes a pattern of reflected acoustic signals to be detected by the microphone unit 402.

Thus, the prior art references does not disclose the recited claim limitations when considered as a whole, Regarding Claim 1, “A mobile robot comprising: a traveling unit configured to move a main body; a LiDAR sensor configured to acquire geometry information; a camera sensor configured to acquire images of an outside of the main body; and a controller configured to: generate odometry information based on the geometry information acquired by the LiDAR sensor; and perform feature matching between images acquired by the camera sensor based on the odometry information to estimate a current location of the mobile robot and, wherein the controller comprises: a LiDAR service module configured to: receive the geometry information acquired by the LiDAR sensor; and determine an amount of location displacement using the geometry information and previous location information; and a vision service module configured to: receive the amount of location displacement from the LiDAR service module; receive an image from the camera sensor; determine a location of a feature point by matching a first feature point extracted from the image based on the amount of location displacement and a second feature point extracted from a previous location; and determine the current location of the mobile robot based on the determined location of the feature point, and wherein the vision service module is configured to transmit node information comprising the determined current location to the LiDAR service module, and the LiDAR service module is configured to: determine an additional amount of location displacement by which the mobile robot has moved during a time taken by the vision service module to determine the current location; and include the additional amount of location displacement in the node information.” 
Regarding claim 9, “A method of controlling a mobile robot, the method comprising: acquiring geometry information using a LiDAR sensor; acquiring images of an outside of the main body using a camera sensor; creating odometry information based on the geometry information acquired by the LiDAR sensor; performing feature matching between images acquired by the camera sensor based on the odometry information; and determining a current location of the mobile robot based on a result of the feature matching, wherein performing the feature matching comprises: a vision service module of the controller receiving an amount of location displacement from a LiDAR service module; the vision service module receiving an image from the camera sensor; the vision service module determining a location of a feature point by matching a first feature point extracted from the image based on the amount of location displacement and a second feature point extracted from the previous location; and the vision service module transmitting node information comprising the determined current location to the LiDAR service module; the LiDAR service module determining an additional amount of location displacement by which the mobile robot has moved during a time period in which the vision service module determines the current location of the mobile robot; and the LiDAR service module including the additional amount of location displacement in the node information.

There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
Dependent claims 2, 4, 6-13, 15, and 17-20, are deemed allowable as depending either directly or indirectly from allowed independent claims 1 and 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664